Title: From Alexander Hamilton to Thomas Jefferson, [19 April 1792]
From: Hamilton, Alexander
To: Jefferson, Thomas



[Philadelphia, April 19, 1792]

Mr. Hamilton requests Mr. Jefferson to inform him whether he has received from Mr. Hamilton’s Office copies of the correspondence between Mr. Ternant & him concerning the advance of the 400.000 Dollars. These copies were prepared sometime since & it is not ascertained whether they have been mislaid or forwarded to Mr. Jefferson. A line in answer will oblige.
April 19
